PROVO STY, J.
(concurring). By the decision in McDuffie v. Walker, 125 La. 152, 51 South. 100, this court settled the at one time vexed question as to whether a third person can acquire a good title from the owner of record even though knowing this owner not to be the true owner. That view has since been repeatedly reaffirmed. Graham v. Murphy, 126 La. 210, 52 South. 277; John T. Moore Planting Co. v. Morgan’s Louisiana & T. R. & S. S. Co., 126 La. 866, 53 South. 22; Riggs Cypress Co. v. Albert Hanson Lumber Co., 127 La. 455, 53 South. 700; Riggs v. Eicholz, 127 La. 750, 53 South. 977; Sorrel v. Hardy, 127 La. 847, 54 South. 122; Washington v. Filer, 127 La. 871, 54 South. 128; Grant Timber Co. v. Gray, 129 La. 758, 56 South. 663; Bender v. Chew, 129 La. 857, 56 South. 1023; Breaux v. Royer, 129 La. 899, 57 South. 164, 38 L. R. A. (N. S.) 982; Webster Sand, Gravel & Construction Co. v. Vicksburg S. & P. Ry. Co., 129 La. 1100, 57 South. 529; Atchafalaya Land Co. v. Brownell-Drews Lumber Co., 130 La. 661, 58 South. 500, Ann. Cas. 1913C, 1358; Lewis v. Manson, 132 La. 817, 61 South. 835; Tensas Delta Land Co. v. Fleischer, 132 La. 1035, 62 South. 129; Louisiana Land & Pecan Co. v. Gulf Lumber Co., 134 La. 787, 64 South. 713; Parent v. First Nat. Bank, 135 La. 262, 65 South. 233; McQueen v. Flasdick-Black Land & Lumber Co., 135 La. 708, 65 South. 900; Hutchinson & Son v. Riggs-Terrell Lumber Co., 138 La. 360, 70 South. 324; Mouton v. Southern Saw Mill Co., 138 La. 818, 70 South. 813; Bell v. Saunders, 139 La. 1049, 72 South. 727; Soniat v. Whitmer, 141 La. 239, 74 South. 916.
[4] In other words, that mere knowledge of the want of right on the part of the record owner to sell does not constitute fraud such as cuts down everything. In the present case there is neither allegation nor proof of even actual knowledge, but only a contention that the circumstances were of a nature to put plaintiff upon inquiry.